


GUARANTEE
This Guarantee (this “Guarantee”), effective as of September 16th, 2013, is made
by FirstEnergy Corp., an Ohio corporation (“FirstEnergy”), in favor of the
current and future participants of the FirstEnergy Corp. Executive Deferred
Compensation Plan (each, a “Participant” and collectively, the “Participants”).
WHEREAS, FirstEnergy maintains the FirstEnergy Corp. Executive Deferred
Compensation Plan (the “Plan”), which provides deferred compensation benefits to
certain employees of FirstEnergy and its subsidiaries (each, a “Subsidiary” and
collectively, the “Subsidiaries”);
WHEREAS, each Subsidiary is obligated to pay any benefits under the Plan to any
Participant who was employed by such Subsidiary to the extent such benefits were
accrued while the Participant was employed by such Subsidiary; and
WHEREAS, FirstEnergy desires to guarantee the payment obligations of each
Subsidiary under the Plan.
NOW, THEREFORE, FirstEnergy agrees as follows:
1.
FirstEnergy does hereby guarantee payment, as provided under the terms of the
Plan, of all current and future liabilities of each Subsidiary with respect to
any benefit a Participant employed (or formerly employed) by such Subsidiary has
accrued or will accrue under the Plan while employed by such Subsidiary.



2.
This Guarantee is in addition to the obligations each Subsidiary has under the
terms of the Plan and nothing in this Guarantee shall modify any of the terms
and conditions of the Plan, including, without limitation, the terms related to
the time and form of payment of the benefits payable thereunder.



3.
This Guarantee shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws (other than conflicts of
law provisions) of the State of Ohio.



GUARANTOR
FIRSTENERGY CORP.
/s/ James F. Pearson
_________________________
James F. Pearson
Senior Vice President and
Chief Financial Officer






